Citation Nr: 0024603	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-33 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his former spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1968 
to March 1971, appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that in the 
veteran's Substantive Appeal he requested a hearing before 
the Hearing Officer at the RO.  He also indicated that "[i]f 
he does not prevail, then he will wait for a Traveling 
Board."  The Board observes that following the veteran's RO 
hearing no change was made in the evaluation for the 
veteran's PTSD.  Also, in a statement from the veteran's 
representative dated in September 2000 the Board was reminded 
that the veteran had requested a hearing before a Member of 
the Board at the RO and requested that the file be returned 
to the RO.

The Board would also observe that additional pertinent 
evidence was received by the BVA in September 1999.  This 
evidence was received without a waiver of the veteran's right 
to have this evidence initially considered by the RO.  See 
38 C.F.R. § 20.1304(c) (1999).  This matter should be 
addressed by the RO prior to the veteran's hearing before a 
Member of the Board.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the evidence 
received by the Board in September 1999.  
If the benefit sought is not granted, the 
veteran-appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond.

2.  The veteran-appellant should be 
scheduled for a hearing before a Member 
of the BVA at the next available 
opportunity, as requested in his 
Substantive Appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran-appellant is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran-appellant until he is notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



